Citation Nr: 9924664	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-30 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1976 to 
October 1980 and from December 1980 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision in which 
the RO, among other things, denied a rating in excess of 30 
percent for bronchial asthma and denied a compensable rating 
for essential hypertension.  The veteran's representative 
initiated an appeal of these denials by filing a notice of 
disagreement in August 1997.  He argued for a 60 percent 
rating for asthma and a 10 percent rating for hypertension.  

By rating decision of September 1997, the RO granted the 
benefit sought with respect to the veteran's service-
connected hypertension-a 10 percent rating.  Consequently, 
the only issue addressed by the RO in a September 1997 
statement of the case was the claim for an increased rating 
for asthma.


REMAND

The veteran's bronchial asthma is currently assigned a 30 
percent rating under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1998).  The veteran and his 
representative contend that the veteran's bronchial asthma is 
more disabling than currently evaluated.  The veteran was 
originally awarded a 30 percent rating under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1994).  However, during the 
pendency of his claim, the rating schedule for determining 
the disability evaluations to be assigned for respiratory 
disorders was changed, effective October 7, 1996.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).

The Board notes that the RO has evaluated the veteran's 
bronchial asthma under both the old and new rating criteria.  
However, the clinical findings of record, as discussed below, 
warrant remand of this case for other reasons.  (Insofar as 
the case must be remanded, the RO is reminded on remand to 
evaluate the veteran's bronchial asthma under both the old 
and new rating criteria in a manner that is consistent with 
the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Karnas, supra.)

Under the old rating criteria, when bronchial asthma is 
moderate; productive of rather frequent asthmatic attacks 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks, a 30 percent rating is assigned.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  When 
bronchial asthma is severe; manifested by frequent attacks of 
asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded, a 60 
percent rating is warranted.  Id.  Pronounced bronchial 
asthma; very frequent asthmatic attacks with severe dyspnea 
on slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health is 
rated 100 percent disabling.  Id.

Under the new rating criteria, when forced expiratory volume 
at one second (FEV-1) is 56-70 percent of the predicted 
amount, or; FEV-1/forced vital capacity (FVC) is 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy is needed, or; inhalational anti-inflammatory 
medication is used, a 30 percent rating is assigned.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1998).  When FEV-1 is 
40 to 55 percent of predicted, or; FEV-1/FVC is 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids is shown, a 60 percent rating is warranted.  
Id.  When FEV-1 is less than 40 percent of predicted, or; 
FEV-1/FVC is less than 40 percent, or; more than one attack 
per week with episodes of respiratory failure, or; requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, a 100 
percent rating is assigned.  Id.

On VA cardiovascular examination in September 1998, the VA 
examiner noted that the results of pulmonary function testing 
in October 1997 showed a severe degree of restriction with 
FVC of 1.17; FEV-1 of 1; maximum voluntary ventilation (MVV) 
of 15 and total lung capacity (TLC) of 5.04.  No percentages 
were reported.

The veteran was seen for further VA pulmonary examination in 
February 1999.  He reported that he was still averaging two 
to three asthmatic attacks per week.  He indicated that he 
took antibiotics approximately five times per year to clear 
up any kind of bronchial infection.  He had just started a 
cycle of Prednisone at the time of the examination.  He last 
worked in 1996 but was laid off because he could not pass his 
lung test.  The veteran indicated that he had a fever two 
times per week and night sweats three times per week.  He 
said that he had gained 14 pounds in the last year.  The 
veteran denied daytime hypersomnolence.  He reported that he 
had not used a C-PAP machine, but used oxygen one or twice 
per week.  On examination, the veteran was noted to have a 
productive cough.  He stopped smoking eight months earlier.  
Pulmonary function tests showed a pre-bronchodilator FEV-1 
that was 37.4% of predicted and FEV-1/FVC was 93% of 
predicted.  Post-bronchodilator FEV-1 was 21.4% of predicted 
and FEV-1/FVC was 92% of predicted.  The interpretation of 
these results suboptimal effort.  The spirometry was noted to 
be suggestive of severe restriction with no obstruction.  It 
was noted that the response to bronchodilator was 
paradoxical.  The examiner noted improvement since the last 
pulmonary function test in October 1997.  The final 
diagnostic impression noted on the VA examination report was 
chronic severe bronchial asthma.

The veteran's representative contends that the above findings 
on the February 1999 pulmonary function tests provide an 
adequate basis to grant a 100 percent rating under the new 
criteria based on the veteran's reported FEV-1 reading of 
37.4% of the predicted amount.  While this is technically 
correct based on the February 1999 pulmonary function test 
results, there is some question raised as to the validity of 
those findings.  Specifically, the pulmonary function test 
report included an interpretation of a "suboptimal effort" 
by the veteran with paradoxical post-bronchodilator results.  
The VA examiner nevertheless concluded that the veteran had 
chronic severe bronchial asthma.  (This may very well equate 
to a 60 percent rating under the old criteria.)  The results 
reported on the October 1997 pulmonary function tests are 
represented by bare numbers and the Board does not have any 
information as to what those numbers would equate to in terms 
of a rating under either the old or new rating criteria.  The 
examiner noted that the veteran was improved from the October 
1997 test results; this is inconsistent with an FEV-1 result 
that would provide for a 100 percent schedular rating.  Based 
on the aforementioned inconsistencies, the Board is 
constrained to remand for a current examination and 
clarification of the meaning of results such as those 
described above.

The case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected 
bronchial asthma since February 1999, the 
date of the last VA examination.  Based 
on his response, and with appropriate 
releases from the veteran, the RO should 
obtain a copy of all treatment records 
from the identified source(s), and 
associate them with the claims folder.

2.  Following the receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a comprehensive 
pulmonary examination by a VA physician 
who has completely reviewed the claims 
folder prior to the examination, 
including a copy of this remand.  The 
purpose of the examination is to 
determine the current severity of the 
service-connected bronchial asthma and to 
obtain information which will provide for 
its evaluation under both the old and new 
rating criteria for respiratory 
disorders.  All clinical findings should 
be reported in detail.  Pulmonary 
function studies should be conducted and 
the report of such testing must be 
attached to the report of the VA 
examination, to include pre-
bronchodilator and post-bronchodilator 
findings.  The rating board must furnish 
the examining physician with copies of 
both old and new rating criteria.  The 
examining physician must comment as to 
the presence or absence of each symptom 
and finding required under the new rating 
criteria for ratings from zero percent to 
100 percent, and, where present, the 
frequency and/or severity of each symptom 
and finding.  In terms of the rating 
criteria in effect prior to October 7, 
1996, it is further requested that the 
examiner classify the veteran's bronchial 
asthma, based on current examination, as 
mild, moderate, severe or pronounced.  
Should it be determined that test results 
are inconsistent with the actual degree 
of disability experienced by the veteran, 
because of suboptimal effort, etc., this 
should be explained by the examiner, and 
an opinion should be expressed as to the 
degree of functional impairment actually 
experienced by the veteran in terms that 
equate to rating criteria.

3.  When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this remand has 
been complied with in full.  If any 
deficiency is present in the record, 
corrective action should be taken.

4.  Thereafter, the RO should evaluate 
the service-connected bronchial asthma 
under both the old and new rating 
criteria.  The veteran should be assigned 
a rating consistent with whichever rating 
criteria would provide for a higher 
rating.  If the benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to procure clarifying data and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


